Citation Nr: 0429110	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a head injury with headaches and 
dementia with anxiety symptoms, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for scarring of 
the face, right supraorbital area, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

The ratings now in effect have been assigned since 1951; 
prior to that time, a single 50 percent rating was in effect 
for the aggregate service-connected disability.

The veteran has also been found to have had traumatic injury 
in service to the following teeth: ## 1, 13, 15, 16, 17, 31 
and 32.

Service connection is not in effect for any sinus disability.

Service connection was initially denied in 1985 for the loss 
of a portion of skull.  In May 2003, the veteran's 
representative submitted correspondence which related to the 
veteran's having reopened his claim for increased ratings as 
shown on the front page of this decision.  The 
representative's correspondence also raised the reopening of 
the issue relating to loss of skull, [stating that the 
veteran's loss of skull approximated the size of a 50-cent 
piece as contemplated for a separate grant of service 
connection and an evaluation of 50 percent under Code 5296].  
The RO issued a decision and Statements of the Case (SOC) 
which continued the prior ratings, and further held that no 
new and material evidence had been submitted to reopen the 
issue relating to loss of skull.  Since a notice of 
disagreement has not been since filed with regard to the loss 
of skull issue, accordingly, the issue was not certified in, 
and will not be separately addressed, as part of the current 
appeal.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The veteran and his spouse provided testimony at a hearing 
before a Veterans Law Judge at the RO in July 2004; a 
transcript is of record.  At that time, additional evidence 
was submitted including a photograph of the veteran's face, 
on which he provided waiver of initial RO consideration.


FINDINGS OF FACT

1.  Adequate development has taken place for an equitable 
resolution of the pending appellate issues.

2.  The veteran's residuals of skull and sinus fractures and 
post concussion syndrome include a purely subjective 
complaint of headaches and objectively confirmed psychiatric 
symptomatology.

3.  The headaches, which are ongoing but not now comparable 
to migraines, and the psychiatric symptoms, are entirely 
separate manifestations of the same in-service injury.

4.  The veteran's post-head trauma and concussion residuals 
are reflected in medical and other credible evidence raising 
a doubt as to his overall significant dementia to which he 
has adapted over time, with generalized occupational and 
social impairment due to such symptoms as impairment of short 
and long-term memory, sleep impairment, and depressed mood; 
the veteran retired from work some years ago due to age so 
his concussion-related dementia is less than totally 
impacting in the occupational arena although others including 
his wife must carefully fend for him in all other areas of 
his life.

5.  Credible evidence including a color photo, which may be 
compared to in-service photos of the initial injury, show 
that scarring of the face and head is now reflected in 
visible tissue loss and demonstrated asymmetry of his right 
versus left eye, eyebrow and forehead, with clear-cut 
observable scarring with elevated and depressed contours, 
redness, abnormal skin texture, some discoloration, and 
demonstrated underlying absent bone mass with depressed 
skull, an area which was protected but not replaced by 
sometimes manually movable cartilage. 



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent 
for service-connected residuals of head injury with 
skull/sinus fractures and brain concussion with dementia and 
anxiety, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, 
Diagnostic Code 8045-9304 (2003).

2.  The criteria for a separate rating of 10 percent for 
service-connected headaches, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2003; 38 C.F.R. §§ 3.102, Part 4, 4.124a, 
4.130, Code 8045-9304 (2003).

3.  The criteria for a 50 percent rating for scarring of the 
face have been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. 
§ 7800 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant recent change in the law which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2003).  The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
development has taken place in a variety of forums to satisfy 
the desire to obtain all pertinent and available evidence.

The veteran has also been fully informed of all pertinent 
regulations, including those which have changed during the 
course of the current appeal, and under which he is entitled 
to be considered under both new and old versions.  And he has 
acknowledged that, and has in fact assisted VA in obtaining 
all available evidence pertinent to his claim including 
through provision of communications and undergoing 
examinations.  There is nothing to indicate that further 
pertinent evidence is reasonably available which might 
benefit his pending claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.
 Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, anyone is 
able to make observations as to what they saw or experienced 
themselves.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).




Specific Criteria

The veteran's claim to reopen his current claim for increased 
ratings was filed in early in 2003.  For comparative 
purposes, the Board notes that changes had been made in July 
2002 to the Schedule of Rating Disabilities for skin 
conditions as set forth in 38 C.F.R. § 4.118, Diagnostic Code 
Series 7800.  

Before August 30, 2002, the Schedule read as follows: 
Diagnostic Code 7812 provided that the disorder should be 
rated as scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  Scars which 
were superficial and poorly nourished with repeated 
ulcerations warranted a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  Scars which are superficial and 
tender and painful on objective demonstration warranted a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars that limited the function of any part affected were 
rated based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Also for comparative purposes, the Board notes that most skin 
disorders were rated as eczema.  With slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area a noncompensable evaluation is assigned. A 10 
percent evaluation is appropriate where there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  If there is constant exudation or itching, 
extensive lesions or marked disfigurement a 30 percent 
evaluation is assigned.  When lesions are accompanied by 
ulceration and extensive exfoliation or crusting and systemic 
or nervous manifestations, or are exceptionally repugnant, a 
50 percent evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Since (and effective) August 30, 2002, under the new 
regulations, Diagnostic Code 7812 has been eliminated.  Most 
skin disorders, which are not otherwise specified in the new 
criteria, are rated under the Diagnostic Code applicable to 
eczema or dermatitis.  Under the new regulations for 
Diagnostic Code 7806, a noncompensable rating is warranted if 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2003).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows: Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  Diagnostic Code 
7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion: 
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.  Diagnostic Code 7803, scars, 
superficial, unstable warrant a 10 percent rating.  
Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 
4.25 of this part.

(2) A deep scar is one associated with underlying 
soft tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.

(5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though 
amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on 
the amputation rule.)

For comparative purposes, the Board notes that those criteria 
which apply to scars of the head, face, etc., were also 
changed.  Under the old rating criteria as well as under the 
new, scars under Diagnostic Code 7805 were rated on the basis 
of the limitation of function of the part affected.  Under 
Diagnostic Code 7819, as in effect prior to August 30, 2002, 
benign new growths of the skin were rated on the basis of any 
related scars, disfigurement, etc.  The benign new growths 
could also be rated as for eczema, depending on the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.

Under the old criteria, a noncompensable evaluation was 
warranted for a slightly disfiguring scar of the head, face, 
or neck.  A 10 percent evaluation required that such a scar 
be moderately disfiguring.  A 30 percent evaluation required 
that the scar be severely disfiguring; this evaluation was 
felt to be especially appropriate if the scar produced a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent evaluation required that the scarring 
result in complete or exceptionally repugnant deformity of 
one side of the face or in marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective prior to Aug. 30, 2002).  When in addition to 
tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 could be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note (effective prior to Aug. 30, 2002).

Under the criteria revised as of August 30, 2002, Diagnostic 
Code 7800 for disfigurement of the head, face, or neck 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  

Under the revised criteria, a 10 percent rating is 
appropriate for one characteristic of disfigurement (that is, 
the scar is disfiguring); a scar that is not disfiguring 
(that is, the equivalent of slight) is considered to be 
noncompensable. 38 C.F.R. § 4.118, Diagnostic Code 7800, 
(2003).  

The 8 characteristics of disfigurement, for purposes of 
evaluation under Sec. 4.118 are:

Scar 5 or more inches (13 or more cm.) in length.

Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.

Surface contour of scar elevated or depressed on 
palpation.

Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).

Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.).

Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).

Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 38 C.F.R. § 4.118.

Residuals of an intracranial injury have been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8045, pursuant to which the severity of 
brain disease due to trauma is evaluated.  This code 
instructs that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.

Diagnostic Code 8045 also instructs that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  It further 
states that this 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Finally, it instructs that ratings in excess of 10 percent 
for brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.

Purely neurological disabilities, such as hemiplegia, 
epileptiform, seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
Diagnostic Codes specifically dealing with such disabilities, 
with citation of a hyphenated Diagnostic Code (e.g., 8045-
8207). 

The veteran's head injury residuals may also be rated under 
Diagnostic Code 9304.  That Code section follows the criteria 
under 38 C.F.R. § 4.130 for mental disorders. Diagnostic Code 
(DC) 9304, which governs ratings of dementia due to head 
trauma, and DC 9326, which governs ratings of dementia due to 
other neurologic or general medical conditions (endocrine 
disorders, metabolic disorders, Pick's disease, brain tumors, 
etc.) or that are substance-induced (drugs, alcohol, 
poisons), provide that a 10 percent evaluation is assignable 
for a mental disorder that causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for a mental disorder that causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9304, 9326 (2003).

Under the general rating formula for mental disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9304 (2003)
.

Factual Background

Service medical records reflect that in August 1945, the 
veteran was injured when a truck in which he was riding 
crashed into a tree.  Original clinical records show that he 
had sustained a lacerating wound to the right supraorbital 
area and right eyelid with resulting severe compound, 
comminuted, depressed fracture of the right frontal bone.  
Further X-rays showed that the frontal region of the skull 
had a linear fracture arising in the left frontal region and 
extending forward into the region of the right frontal sinus.  
He was taken to the nearest French facility where the 
lacerations were sutured.  Soon thereafter, removal of bony 
fragments from the floor of right frontal sinus was performed 
at an Army hospital.  

He was then transferred to a CONUS (then) Army hospital with 
notations as to the basic nature of the resultant deformities 
of his face and injuries.  Multiple photos were taken of his 
injuries and are in the claims file.  The clinical reports 
showed that he had 3 jagged lacerations over the right eye 
all of which had been sutured, with swelling which caused 
problems raising the eyelid.  He was also noted to have a 
cerebral concussion.  Further notation was made that surgical 
review showed defect over the inner corner of the frontal 
sinus, 1/14 cm. in diameter.  The floor of the frontal sinus 
was rough and depressed, having been pushed down with 
packing.  Several fragments of orbital roof were then removed 
and the area was closed with sutures after drains were 
inserted.  

After some healing had taken place, it was noted that he 
still had a depressed deformity in the region of the face 
over the frontal sinus, and he underwent a (said to have been 
goat) cartilage implant to the right supraorbital rim, site 
of the prior depressed fracture.  The cartilage was taken 
from the cartilage bank and shaped to fit the defect of the 
right frontal bone, an incision was made in the area of the 
prior scar on the right forehead, and flaps were undermined 
to permit placement of the cartilage over the defect in the 
frontal bone.  

Subsequently he was noted to have started to heal well 
although he had frontal headaches and sometimes felt tense 
and nervous.  There was some numbness over the right forehead 
area.  Neurological examination showed traumatic neuropathy 
involving the 1st branch of the right trigeminal nerve, 
manifested by diminished pinprick and sensitivity to touch; 
and mild hyper-reflexia on the left indicating that he had 
had a traumatic encephalopathy of the right cerebrum.  

On VA examination in January 1947, the veteran was said to 
have a 1" x 1/16" scar at the center of his forehead.  He 
reported that bright lights and/or prolonged eye strain 
caused a stinging sensation in his right eye and twitching of 
the right eye lid for 1-4 hours.  Overnight secretions formed 
in his right eye as well as in his nose and throat.  The 
condition was worse in cold, damp weather.  He also had a 
series of shooting pains around the right eye which would 
last about a minute but occurred over and over, an average of 
4-5 times a week.  He also would developed a throbbing 
headache in the center of the front of his head, occurring 
after the shooting pains, about 3 days a week and lasting 10-
12 hours each time.  Diagnosis was post-skull fracture 
sequelae, frontal encephalagia.

A report of a private physician's evaluation in February 1951 
noted that the veteran had complained of headaches.  He had 
been given an electroencephalogram (EEG) which showed 
moderate amount of activity and frequent slow spike 
discharges most marked in the right fronto-temporal region.  
There were also some discharges of irregularity most marked 
anteriorly.  It was felt that the EEG was very dysrhythmic 
and there was a scar type of focus present in the right 
fronto-temporal region.

On VA evaluations in early 1951, the veteran noted that he 
had replacement cartilage placed on the top of the hole for 
protection of his head in service, since which he had had 
sensitivity in that area, and it was painful when cold.  
There were also occasional shooting pains into his right eye, 
and he had headaches in his eye and in the back of his neck 
which ran to the top of his head, particularly when he was 
excited or worried.  These headaches occurred about 2 times 
per week and lasted for about a day; they were usually 
relieved by rest in the dark and with aspirin.  Occasionally 
he became nauseated with the headaches and said that he also 
had a "nervous stomach".  He had had 8 jobs since leaving 
school 18 months before.

On examination, there was a skull defect medially on the 
superior orbital ridge on the right, a hard bony projection 
was present, and there was an irregular scar.   There was 
hypalgesia to pinprick in the area just above the scar on the 
right forehead.  Cranial nerves appeared all right.  
Diagnosis was tension type headaches.  A neurological and 
psychiatric evaluation was recommended.

Skull X-rays showed on the lateral film what was thought to 
be a large "bony" (presumably the overlying cartilage 
implant) fragment, about 1.7 cm. in its greatest diameter, 
superimposed on the frontal sinusitis.  On the posterior-
anterior film., this was not well visualized.  It was thought 
that this appearance might be produced by trabeculation in 
the middle part of the frontal sinuses.  [However, it is not 
shown that the radiologist had the benefit of the prior 
history or evidence so  to make a comparison to what had 
taken place previously.]

On eye examination, he said that after the initial injury, he 
had had loss of vision in the right eye for a brief time.  He 
now had headaches.  Examination showed essentially normal 
visual acuity findings although he had slight enophthalmos 
and mild photophobia on the right.  

Sinus evaluation noted his ongoing complaints of a numbness 
and deep aching sensation over the supra-orbital sinus spaces 
on occasion.  X-rays showed no current infection and it was 
felt that the symptoms were from the prior injury.

On neurological and psychiatric evaluation, there was some 
evidence of bony defect in the right supra-orbital area and 
hypalgesia to pinprick above the right forehead scar.  
Evaluations were undertaken by a psychologist who thought 
they suggested latent paranoid schizophrenia, (although it is 
unclear whether the veteran's entire file was available so 
the extent to which the examiner was briefed as to the 
history of his injuries is unknown).  The veteran had 
complained of headaches and anxiety with some nausea.  It was 
not known what part conversion played in the headaches 
symptoms although he admitted that he would be tense and 
nervous and he seemed to get more headaches and become 
nauseous at those times.  Mental health evaluators noted that 
he was experiencing some associated gastrointestinal 
conversion symptoms as well.  However, physicians further 
noted that gastrointestinal series had shown findings 
consistent with a possible ulcer crater.    

On VA examination in 1961, the veteran reported that he had 
pains in his head which became worse when he had a sinus 
infection.  He was being seen by a private physician for a 
bleeding colon polyp and a nervous stomach.  On neurological 
examination, he complained of pain in the right eye and 
forehead areas and said that he had drainage from the frontal 
sinus.  He had greater right facial pain on inclement weather 
and said he had sometimes been able to predict storms, a 
phenomenon which he compared to a home barometer and found to 
be accurate.  He had a collection of pus in his right eye 
every morning on awakening.  The supra-orbital area was also 
irritated by hat bands or any other pressure on the scars or 
the deformity area.  He reported that he still had loose 
pieces of implanted cartilage that he could move with his 
fingers in the deformed area.  He also had some nervousness 
and had been impacted at work by slowing down.  

On VA skull evaluation in 1985, the veteran reported his 
prior graft and X-rays were consistent therewith including 
density in the frontal sinus area.

In his VA Form 21-418, filed in February 2003, the veteran 
stated that he felt that his residuals of head injury should 
be considered as severe under Code 7800, and that his scar 
was also tender and painful as to qualify for compensation 
under Code 7804.  He also noted that his psychiatric 
component residuals of the head injury had become worse and 
more incapacitating including loss of memory and 
concentration, depressed mood, anxiety, sleep impairment, 
isolation, disturbance of mood and motivation, neglect of his 
personal appearance and hypervigilance. 

On VA examination in February 2003, the examiner noted that 
the veteran's file was not available for review.  He gave a 
history of head injury from which he said he now had anxiety 
and headaches.  His private physician had provided 
information in 2002 concerning a number of organic problems 
for which he had recently received care.  On examination, his 
mood and affect were both euthymic.  His thought was 
circumstantial and "perserverative" (sic), but did not 
suggest psychosis.  He was concerned about his declining 
health.  He also said he had been forgetting things.  The 
Axis I diagnosis was generalized anxiety disorder and 
dementia, not otherwise specified.   

On another report of VA examination in February 2003, the 
veteran said that he was a nervous person and could not stand 
much stress.  He exhibited what was described as mild 
anxiety.  He had no relationship problems with his wife, and 
no longer worked since retiring some years before due to age.  
Global Assessment of Functioning (GAF) due to anxiety 
secondary to head trauma was currently 70 with the greatest 
in the year being set at 85.  A basis for such scores was not 
otherwise identified.

On the VA examination by a physician's assistant to evaluate 
his scars, again none of the veteran's records were available 
for review.  He gave a history of his service injury.  He 
said that he had had pain ever since the injury, and when his 
disability had been lowered below 50 percent, he was no 
longer able to obtain medications through VA, and he was 
unable to use them because he could not otherwise afford to 
buy them.  The veteran complained of dizziness.  On 
examination, there was a 4.5 cm. right supraorbital scar with 
mild to moderate depression and tenderness to palpation.  
There was no adhesion.  There was bony prominence to the 
right medial upper eyelid where he said the fracture was 
located, and he still had a broken bone.  There was a bony 
ridge prominence just above the nose at the medial scar 
sight.  The skin texture was smooth.  There was positive 
facial asymmetry.  The skin was not ulcerated.  He had a 
positive depression on the right side at eye level, noticed 
more so as facial depression.  He had right brow depression 
compared to the left.

Subsequent outpatient clinical reports show that the veteran 
was said to have dementia and his wife took care of him.  
Lists of medications are in the file.

A statement is of record from GTS, M.D., dated in July 2004, 
to the effect that he had seen the veteran in June.  He 
reported that

During W.W. II he was involved in a motor 
vehicle accident in which he sustained a 
skull fracture above his right eye.  He 
subsequently had some surgery for this.  
He now complains that he has pain in the 
area of the injury in the right eyebrow 
area and that the pain is intensified 
when he has a cold or has sinus 
congestion. The area gets red and tender 
and on occasion he has so much tenderness 
that he cannot wear a hat.  He is in 
hopes that after a review of this 
situation, his 50% disability that was 
previously granted him be reinstated.

The veteran and his spouse provided testimony at a hearing 
held at the RO before a Veterans Law Judge in July 2004; a 
transcript is of record.  At that time, the Judge had the 
opportunity to observe the veteran and the injury area on his 
face; and the veteran and his wife submitted a colored 
unretouched photo of his face which is now in the file.

Analysis

From the outset, the Board would note that the veteran and 
his spouse have been found to be entirely credible, and the 
evidence that they have provided through correspondence, 
testimony and photos has been very probative.

The Board would also note that this is a rather special and 
somewhat complex case because any credible and substantiable 
medical conclusions must, in great part, rely to a great 
extent on the extensive and documented prior history of the 
injury.  There is certainly a very basic and positive basis 
for the pertinent VA regulations to require that an entire 
claims file be made available to VA examiners, and for the 
Court to have mandated that the entire recorded medical 
history be addressed (See Peyton, op. cit.).  Unfortunately, 
none of the most recent VA examinations were undertaken with 
the veteran's records available, and accordingly, it is 
apparent from the written reports associated therewith that 
the examiners did not fully grasp the nature and severity of 
the underlying trauma and resultant attributable disability 
picture.  However, in the final analysis herein, the veteran 
need not be in any way penalized by that lack of insight, 
because the pivotal historical documentation is all in the 
file and readily available for comprehensive review herein.  

The veteran's original service medical records confirm the 
rather far reaching impact of his traumatic head injury.  It 
is unusual for original records from the 1940's to contain 
graphic photos of an injury, but in this case, these 
multiple-view black and white photos are very important for 
purposes of comparing the veteran's face then to what 
observations and photos show it now to be.

As for the overall injuries, for instance, in each facet of 
his in-service recovery, he had various procedures done which 
were to clean-up the site and/or ameliorate the immediate 
rather than long-lasting symptoms.  At various points he had 
fragments of bone removed, and X-rays confirmed both a severe 
compound, comminuted, depressed fracture of the right frontal 
bone; and further X-rays showed that the frontal region of 
the skull had a linear fracture arising in the left frontal 
region and extending forward into the region of the right 
frontal sinus cavity.  

Before he left France, he had surgical placement of what was 
said to be goat cartilage over the hole caused by the loss of 
a portion of his skull; this in no way replaced the lost 
piece of skull, but merely covered it; and the indentation 
has remained to date.  In fact, some years after service 
separation, it was noted that the cartilage was still present 
in that general area, but he was able, on occasion, to move 
the cartilaginous covering around under the skin with his 
fingers.

In any event, soon after separation from service, the veteran 
developed headaches.  Initially, these had some of the 
classic manifestations of a migraine, with nausea, vomiting, 
light sensitivity, etc.  Evaluations showed definitive EEG 
confirmation of traumatic neuropathy involving the 1st branch 
of the right trigeminal nerve, manifested by diminished 
pinprick and sensitivity to touch; and mild hyper-reflexia on 
the left indicating that he had had a traumatic 
encephalopathy of the right cerebrum.  Thus, there was 
unequivocal confirmation of the presence of brain damage.  
However, in recent years, it has been documented that his 
headaches are now more of a tension-like variety.  

Based on the evidence outlined above, the Board finds that 
the medical evidence of record supports a finding of a 10 
percent evaluation, but no more, for the veteran's headaches.  
The Board concludes that his headaches are related to the 
traumatic head and concussion injury he received in service 
and should be rated as for "brain injury due to trauma" under 
DC 8045.  Under the appropriate regulation, no greater than a 
10 percent evaluation is warranted for subjective complaints 
of headaches due to post traumatic injury, regardless of the 
level of disability.  Accordingly, a higher evaluation is not 
warranted.

Parenthetically, it is noted that the Board has also 
considered DC 8100 for migraine headaches.  However, none of 
the medical examiners have recently diagnosed or treated the 
veteran for characteristic migraine headaches.  The weight of 
medical evidence indicates that the headaches are related to 
his service-connected head trauma.  Therefore, the Board 
finds that DC 8100 for migraines is not for application.

As for assessing the current symptoms of his traumatic 
encephalopathy of the right cerebrum, and specifically, the 
concussion manifestations as they have manifested themselves 
in his mental health, it must be noted that in the almost 60 
years since the initial injury, the veteran has clearly 
adapted to the exigencies of "real" life.  He has 
deliberately, and in a directed manner, accommodated himself 
to his surroundings.  Although he is no longer working, it is 
clear that his wife has stepped in and accepted 
responsibility for "caring for him", particularly in those 
situations where he may be especially affected by his 
dementia, which has been clearly diagnosed and treated by VA 
on an ongoing basis.  

As for assessing his mental status at present, again it is 
unfortunate that a recent psychologist's examination did not 
benefit from his extensive prior records since a more valid 
nature of the organic-based dementia would have been made 
somewhat more clear.  And while the GAF which was recently 
assigned as cited above is one factor in the rating of his 
impairment, it must be given less effect since it clearly may 
not be as representative of overall impairment in this case 
as it may be in other instances.  Here there has been a 
decade's-long effort to adapt to one's surroundings; and 
further, the veteran no longer has the outside pressures of 
working.  

The veteran and his wife have candidly advised that his 
termination of employment was due to age and the fact that he 
could then receive Social Security benefits.  This is not to 
say that he had not had a lifelong history of problems in 
adapting to the occupational arena.  At this point, the Board 
is not required in this appeal to address how it impacted him 
when he was still working, but rather what his circumstances 
are at present.  However, from a practical viewpoint, the 
veteran simply is no longer required to deal with a 
workplace, and accordingly, the impact of his dementia on his 
daily living is probably less severe on a regular basis than 
it might be if he were still trying to retain or obtain 
gainful employment.

Nonetheless, from commentary provided by the veteran, his 
wife, and other observers, it is clear that the veteran is 
anxious, has become worse with greater incapacitation such as 
loss of memory and concentration, depressed mood, sleep 
impairment, isolation, disturbance of mood and motivation, 
neglect of his personal appearance and hypervigilance, etc.  
His wife accompanies him in virtually everything he does, and 
speaks and acts for him as required.  She has been described 
as "caring" for him in his dementia, which is an all-
encompassing term that seems appropriate from what is 
observable and this is documented as making up for his own 
deficits. 

The Board finds that his symptoms more nearly approximate 
those contemplated under reduced reliability and productivity 
within his occupational and social impairment and that a 50 
percent rating is reasonably warranted.  He does not now 
exhibit such deficiencies in most areas or such  total 
occupational and social impairment with grossly inappropriate 
behavior, etc., as to warrant an evaluation in excess of 50 
percent under Code 8045-9304. 

As for rating the scar residuals, the veteran's claim for an 
increased rating was filed in 2003, and he is entitled to the 
special and newly revised regulations with regard to head and 
facial scarring which have been delineated above.  As before, 
scars on places other than the face/head are rated under 
other cited codes.  And as has been the case in the past 
regulations, the attendant disfigurement and additional 
disability reflected in an observable façade found in a 
person's face is part of the total picture.

In evaluating his current residuals, the Board has reviewed 
the medical assessments in detail, as cited above.  The Board 
has also compared the photos of the original injury with his 
current colored unretouched photo, and personal observations 
made as to his face as made by any number of both lay 
individuals, who are permitted to voice their observations, 
and medical experts.  

There were initially three separate lacerations, which have 
now blended in a somewhat more unified packet.  However, the 
loss of underlying skull, notwithstanding the implantation of 
goat cartilage some 60 years ago, has not changed and the 
veteran still clearly exhibits a "dent" in his eyebrow and 
forehead area of some significance.  In addition to 
sensitivity in the area, and some apparent tenderness on 
occasion, the overall disfigurement, which is the primary 
characteristic of facial impairment, involves his skin which 
is both somewhat discolored, with a rather mottled effect, 
and unequivocally overly-ruddy.  He has visible loss of 
tissue and demonstrable asymmetry of the right side of his 
face (eye, eyebrow, forehead) versus the left side, and some 
distortion of the right eyelid.  The Board finds that the 
current manifestations reflect 4 or 5 of the overall required 
elements of disfigurement, and thus a 50 percent rating is 
warranted.  However, he does not have 6 or more of the 
elements of disfiguring characteristics or other symptoms as 
to warrant an evaluation in excess of 50 percent. 

Extraschedular Criteria

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  He is currently 
unemployed, having left employment due to age some decades 
ago.  The veteran does not contend, and there is no evidence 
that the veteran's service-connected problems alone have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

An increased evaluation of 50 percent and no more, for 
service-connected residuals of a head injury with concussion 
residuals including dementia, is warranted, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.  

A separate 10 percent rating for service-connected headaches 
is warranted, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards. 

An increased evaluation of 50 percent and no more for 
scarring of the face, right supraorbital area, is warranted, 
subject to the pertinent regulatory criteria relating to the 
payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



